Citation Nr: 1212467	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945. His service awards include the Purple Heart and the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the New York, New York Department of Veterans' Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board in August 2010 and March 2011 for further development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records dated from June 2011 through September 2011 which were considered in the most recent February 2012 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disorder originated in service, or was caused or aggravated by his service-connected residuals of frostbite of the bilateral lower extremities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his low back disorder is related to his military service to include his service-connected residuals of frostbite of the bilateral lower extremities.  

Relevant Medical Evidence

Service treatment records are negative for low back problems.  Significantly, a December 1945 separation examination shows a musculoskeletal defect of the 5th left finger but does not note a musculoskeletal defect of the back.  Post-service VA treatment records show that the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine as early as December 2005.  A February 2008 VA treatment record shows a history of several falls and notes that the abnormality of the Veteran's gait is secondary to his osteoarthritis.  The Veteran is currently service connected for bilateral hearing loss; residuals of frostbite of the bilateral lower extremities; residuals of shrapnel wound of the right arm, muscle group IV; residuals of trench foot; and tinnitus.  

The Veteran filed a claim for service connection for a low back disorder in August 2007.  In connection with this claim the Veteran was afforded a VA spine examination in May 2010.  This examiner diagnosed lumbar spine disc, facet, and osteoarthritis disorders and indicated that, based on a review of the claims file and radiologic data the Veteran's lumbosacral spine disorder was not caused by or the result of his in-service cold exposure.    

In August 2010 the Board remanded the claim, requesting that the claims file be sent to the same examiner who performed the May 2010 VA examination, or if the examiner could not be found, to a similar specialist, to provide an opinion with respect whether the Veteran's current low back disorder was caused or aggravated by his service-connected residuals of frostbite of the right and left lower extremities. 

Following the August 2010 remand, rather than forwarding the claims file for an opinion as instructed in the Board remand, the Veteran was scheduled for a VA examination in September 2010.  The VA examiner noted that the claims file was reviewed and opined that the Veteran's low back disorder, diagnosed as mild L6 and S1 narrowing, anterior osteophytes in the midlumbar spine and facet disease of the lower spine, was "caused as a result of the cold exposure that this Veteran underwent," referring to his active service in which he served as a combat infantryman and was in cold water all the time.  No opinion regarding secondary service connection of the Veteran's low back disorder was furnished, as was instructed by the August 2010 remand. 

In October 2010, the claims file was sent to the same examiner who performed the September 2010 VA examination for an addendum to provide the clinical data used, a rationale for the opinion furnished in September 2010, and to consider the natural progression of the disease and the Veteran's aging in determining the etiology of his current low back disorder. 

In a November 2010 addendum, the VA examiner noted that consideration was given to the VA examinations of May 2010 and September 2010 and to the Veteran's aging and natural progression.  She then opined that the Veteran's lumbosacral disorder was "not caused as a result of the cold exposure" and was "not caused by cold exposure results."  Again, no opinion regarding secondary service connection of the Veteran's low back disorder was furnished, as was instructed by the August 2010 remand. 

In March 2011 the Board remanded the claim once again, requesting that the claims file be sent to an orthopedic specialist to provide an opinion regarding the Veteran's contention that his lumbosacral spine disorder was proximately due to the long term aggravation of an altered gait, caused by his service-connected cold weather injuries of the bilateral lower extremities.  Specifically the examiner was to opine whether the Veteran's current low back disorder was related to or aggravated by his service-connected residuals of frostbite of the right and left lower extremities.  Significantly, it was noted that the examiner must give a complete rationale for any opinion expressed.  

Pursuant to the March 2011 Board remand the Veteran was afforded another VA examination in June 2011 whereby the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  With regard to the opinion requested the examiner wrote that "[b]ased upon my review of the claims file (including several examinations for the spine, for cold injury residuals, and for joints), on my physical examination, and on my review of the radiological studies, I is not my opinion that it is more likely than not that the condition of degenerative disc disease of the spine was either related to or aggravated by the cold injury to the right and left lower extremities, even considering the possibility of long term gait disturbance as the mechanism."

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation, and to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Analysis

Based on a review of the record evidence, the Veteran was awarded the Purple Heart and the Combat Infantry Badge, and as such, the Board accepts this documentation as proof of the Veteran's combat status.  Consequently, the provisions of 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), apply in this case.

The Veteran asserts that he developed a low back disorder as a result of service.  Specifically, the Veteran contends that he sustained a cold injury to his back from laying in foxholes during harsh weather conditions (which he has described as very cold, frigid temperatures, constant rain, and mud), while in combat; and as a result, he had an onset of symptoms at that time associated with a low back disorder.  The Board observes that the Veteran's service treatment records do not reflect that the Veteran incurred an injury or complained of symptoms related to his back during service.  However, the Veteran's lay accounts of cold exposure and the back symptoms that he experienced at that time indicate that he encountered a situation that was consistent with the circumstances, conditions or hardships of his active combat service.  Hence, this satisfactory, credible lay evidence supports a finding of an in-service onset of back symptoms from the Veteran's cold exposure during combat duty.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Given the above, the Board finds that service connection for a low back disorder is warranted.  While both the May 2010 and November 2010 VA examination reports concluded that the Veteran's current low back disorder was not related to the cold exposure during his military service, the reports failed to note whether the Veteran's current low back disorder is related to his service-connected residuals of the cold exposure to the lower extremities.  Also, while the June 2011 VA examiner concluded that the Veteran's current low back disorder is not related to the Veteran's service-connected residuals of the cold exposure to the lower extremities, the examiner failed to provide a rationale for this opinion despite specific instructions cited in the March 2011 Board remand.

On balance, the September 2010 VA examination report provides a positive opinion as to a direct link to the in-service cold exposure.  From a review of this opinion the VA examiner relied on the Veteran's lay account of a beginning onset of back pain from his cold exposure during combat.  This lay evidence was the factual predicate that formed the basis for the examiner's opinion, which, in accordance with section 1154(b), may be accepted as "satisfactory, credible evidence" of what happened in service.  And, while this same report may be inadequate in that it failed to note whether the Veteran's current low back disorder is related to his service-connected residuals of the cold exposure to the lower extremities, the Board finds that the February 2008 VA treatment record noting a history of falls as well as an assessment of abnormal gait secondary to osteoarthritis supports the Veteran's theory of entitlement to service connection for a low back disorder secondary to his service-connected bilateral lower extremities.  As such, the Board finds that remand for an additional VA examination and opinion would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not warranted.  Indeed, obtaining such additional evidentiary development this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426   (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989  (2004).  

With resolution of all reasonable doubt in the Veteran's favor, the Board determines that the evidence supports service connection for a low back disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for a low back disorder is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


